DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Remarks/Arguments
This Office Action is in response to the communications for the present US application number 12/471,351 last filed on November 23rd, 2020.
Claims 10-12 and 20 were previously cancelled.
Claims 1, 13, and 15 were amended.
Claims 1-9 and 13-19 remain pending and have been examined, directed to managing electronic addresses based on communication patterns.

Upon further review of the latest claim amendments along with the applicant’s representative’s response, the examiner reviewed the applied Gross reference and respectfully disagrees.
With respect to the 35 U.S.C. § 102 rejection, using Gross, and using amended independent claim 1 for example, the applicant’s representative argued that Gross fails to teach the specific technical claimed elements i.e., analyzing or determining coherency information regarding the communications between a first sending user and recipients, based upon metadata that encompasses activity data that indicates recency, frequency and the contents relayed during such communications.  The representative further argued that Gross does not teach of providing a list of recipients’ electronic addresses.   

With respect to the representative’s argument regarding the teachings of generating a list of (recommended recipients’ e-mail) addresses, based upon the determined coherency information, once again, the examiner respectfully disagrees.  In all the examples, Gross’ system is providing a list of potential recommended recipient e-mail addresses, to be added to the current communications, and all the recommended addresses are based upon the stored 
Additionally, please review and consider those the list of other prior art references, listed at the end, that are not currently applied but nevertheless are found to be highly relevant and pertinent to the claimed and argued features.  
The other independent claims 9 and 17 were similarly amended and argued following claim 1 and thus were similarly rejected under the same rationale.
The remaining dependent claims were not specifically argued at this time.
Applicant's arguments were considered but they were not found persuasive.  See the following claim rejections for further clarifications with added emphasis on the points previously disclosed.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-11 and 13-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Publication No. 2008/0071873 A1 to Gross, John Nicholas (“Gross”).

As to claim 1, Gross discloses a method comprising:
electronically tracking, via a computing device, metadata of a plurality of electronic communications of a user, said metadata comprising a time and date and one or more recipient addresses associated with each communication (Gross discloses of a system that can analyze and track metadata information of various types of electronic communications, including documents, e-mails, instant messages, memorandums, message boards, bloggers, RSS content suppliers, etc.  (e.g., ¶¶ [0015-17] and [0020-21]).  By using textual and/or semantic analysis, metadata information and details such as recipients’ names and e-mail addresses and even subjects and topic contents can be extracted and stored within the system’s database to be used as references later.  In the context/embodiments related to messaging and emails, Gross discloses that the metadata information found in the header portion of such communications can include information details related to topics, subjects, at least one or more recipient(s)/email address(es), and time stamp(s) - which in other words indicates the “recency” of the corresponding communication(s) between the relevant recipients, which plays a factor in the correlation value(s) later), e.g., ¶¶ [0029-30] and [0053-55]);
analyzing, via the computing device, the metadata of each electronic communication (Once again, Gross discloses of the system being able to analyze and ;
determining, via the computing device, based on said analysis for each electronic communication, features of each communication between the user and each recipient address, and each communication’s features comprising activity data between the user and a respective recipient, said activity data indicating a recency and frequency of communication and content relayed during such communications (Under broadest reasonable interpretations, Gross discloses of analyzing documents and metadata as previously established in the sections above.  Gross disclosed via several examples that illustrated how the system can determine, based upon the analysis of said electronic communications, how frequently certain users/recipients are correlated/grouped/messaged together based on the particular content or subject or topic.  Once again, entire documents, blogs, message boards, emails, etc. are analyzed to determine the topic or content or subject matter within it (¶¶ [0016-17] and [0020-23]).  Gross disclosed in one embodiment of a sending user (let us label as user “S” for “sending” user) who tends to communicate to recipient users X, Y, and Z on topic A more often than any other sets/groupings of users.  In other words, this would be saved within the matrix as a correlation value or CRXYZ or CRS(XYZ) value, tied to topic A (¶ ABCD or CRF(ABCD) value tied to topic X (¶ [0030]).  Other examples further illustrates this concept in paragraphs [0031-32], [0039], [0042], and [0046].  Gross further discloses that a time stamp can be added into the table/matrix and be used for weighting the correlation values.  More recent associations between recipients/entities would be weighted higher to reflect changing/evolving behaviors/interactions (¶¶ [0053-55]).  Therefore, the system or the matrix can capture how recent and how frequent these communications are occurring between related users, depending on the contents/subject matter/topics A or X or etc. using those CR values);
determining, via the computing device, coherency information for the plurality of electronic communications based on said determined features of each electronic communication and the activity data indicating a recency and frequency and content of each communication comprised therein, said coherency information providing an indication as to a logical relationship between each recipient that is defined according to the recency and frequency of communication between each recipient and content relayed during such communications (Following the above steps and interpretations, and under the broadest reasonable interpretations, once again, Gross discloses of the system being able to capture and thus determine a correlation value that characterizes and/or reflects the logical relationship(s) between users/recipients/entities, which also ties in the three factors as previously discussed and established above – frequency, XYZ or CRS(XYZ)  or CRABCD or any other grouping of recipients would be recommended by the system, because the system had determined and stored those correlation values within the matrix already, e.g., ¶¶ [0023], [0030-32], [0039], [0042], [0046], and [0053-55]);
automatically generating and storing, via a computing device based on said electronic tracking, a list of addresses based on said coherency information (Following the above steps and interpretations, and under the broadest reasonable interpretations, Gross discloses that the system can automatically and continuously gather and update the correlation values between users or entities, within the matrix over time (e.g., ¶¶ [0053-55]).  And by having this data set, the system can automatically generate (and recommend) a list of ranked and grouped recipient sets at any later time when a user of the system is composing a message (e.g., ¶¶ [0023-24], [0026], [0035-36], [0049], and [0053-55]); 
receiving, at the computing device, input comprising an entry of a portion of an electronic address (Gross disclosed of several examples wherein a sending user can enter or input in a user’s/recipient’s email address (or a portion of the email address) and the system can respond by providing a list of recommended recipients, using the data/values from the correlation matrix.  See the following limitation step as well, for the system’s response to “said input”, e.g., ¶¶ [0027-28], [0030-32], [0035-37], [0039-44], [0046], and [0054-55]); 
identifying, via a computing device, electronic addresses of potential recipients from the list in response to said input (Following the above step(s) and interpretations, Gross discloses of the system identifying and recommending one or more users/recipients, in response to a (sending) user’s input of a “portion” of an electronic email address.  Gross disclosed of several examples, including a specific example embodiment where a sending user starts entering in a partial or a portion of a recipient’s email address, the system would provide a list or set of recommended recipients, which can be useful to help catch instances where the explicitly entered/identified recipient from the user may in fact not be suitable or intended, due to a mistake (e.g., ¶¶ [0027-28], [0030-32], [0035-37], [0039-44], [0046], and [0054-55]);
electronically recommending, via a computing device, the identified electronic addresses to the user, said recommendation facilitates displaying a list of individual electronic addresses and a list of groups of electronic addresses for which the individual electronic addresses of the recipient belongs (Following the above step(s) and interpretations, Gross discloses of the system displaying the recommended recipients in a plurality of ways, including a list form or a tree form with sub-categories to suggest different groupings or sets.  The example used in Figure 5, element 560 displays both the list of individual suggestions (i.e., R1, R2, R3, etc…) and the list of groups that are correlated and based on the tentative selection of any of those individuals (i.e., R1 is selected and other recipients of the same group include R1x and R2x).  Gross also further discloses of creating custom labels for different sets of ;
receiving, via a computing device, an input indicative of one or more electronic addresses selected by the user from the identified and recommended electronic addresses (Following the above step(s) and interpretations, after the sending user is presented with the list of identified and recommended recipients/email addresses, the system would receive the sending user’s input/selection of the one or more of those recommended recipients/email addresses, e.g., Figure 5 and related ¶¶ [0040] and [0043]);
responsive to receiving the selection input, dynamically refreshing, via a computing device, the electronic recommendations of identified electronic addresses (Following the above step(s) and interpretations, after the sending user has made specific inputs/selections to add or delete certain recommended recipients, the system can re-iterate through the loop and provide additional suggestions, which can be different, based on the user’s subsequent selections, e.g., ¶¶ [0040] and [0043-44]); and
electronically sending, via a computing device, a message to the selected electronic addresses (Following the above step(s) and interpretations, the system would send the email after receiving and finalizing the list of recipients/email addresses, e.g., ¶¶ [0024], [0030], [0046], and [0054-55]).

As to claim 2, Gross further discloses the method of claim 1, wherein the steps of electronically tracking and electronically sending are performed in a server, and wherein the user communicates with the server through an interface that is remotely located from the server (The system architecture can be implemented on a large scale with distributed units, including servers connected remotely over a network such as the Internet and the user would be communicating through their own client terminal device interfaces, e.g., ¶ [0065]).

As to claim 3, Gross further discloses the method of claim 1 further comprising:
tracking contents of the plurality of electronic communications (The system tracks the ‘contents’ of the various correspondences, such as e-mails, e.g., ¶¶ [0016], [0022], and [0030]).

As to claim 4, Gross further discloses the method of claim 1 further comprising:
filtering the identified electronic addresses in response to the input indicative of one or more electronic addresses selected by the user from the identified electronic addresses (The system would propose a list of potential new recipients and re-iterate the process, after each selection made by the sending user, e.g., ¶¶ [0040] and [0043-44]).

As to claim 5, Gross further discloses the method of claim 1 further comprising:
detecting usage of a plurality of electronic addresses together for more than a predefined number of occurrences; and
grouping the plurality of electronic addresses into a group (For both limitations, Gross discloses in one example that the system can determine and correlate recipients X, Y, and Z that are frequently associated with topic A from analysis and store them as a cluster set for future user, which is again similar to the previous discussion with regards to recommending other recipient users when they are frequently involved with the same topic or discussions, e.g., ¶¶ [0023], [0030], and [0050], and Figure 4).

As to claim 6, Gross further discloses the method of claim 1 further comprising:
detecting an electronic address not used previously with the selected electronic addresses; and
informing the user of the detected electronic address (For both limitations, Gross discloses that the system can notify the user of a possible error with the selected recipients, (e.g., Gross: ¶¶ [0027-28]) or in another sense, the system can detect and recommend new users who were previously not selected and can be new additions added into the correlation matrix, e.g., ¶¶ [0026], [0030], and [0033]).

As to claim 7, Gross further discloses the method of claim 1 further comprising:
updating the list; and
storing the list (For both limitations, Gross discloses of the system automatically updating the listings or groupings of recipients, through the correlation analysis in accordance with the algorithms used upon analyzing the communications, e.g., ¶¶ [0023-24] and [0032] and Figure 4).

As to claim 8, Gross further discloses the method of claim 1, wherein the step of generating comprises:
prioritizing the electronic addresses (Following the same interpretations and examples from claim 1, recipient user A may be prioritized over other recipients and in turn, associated recipients of recipient A are also prioritized higher than others and recommended by the system, e.g., ¶ [0050]).

As to claim 9, Gross further discloses the method of claim 1, wherein the electronically recommending comprises at least one of:
providing the identified electronic addresses separately; and
providing the identified electronic addresses in form of one or more groups based on a predefined threshold (For both limitations, Gross discloses that the system would provide the recommendations, which could be of a single recipient’s email address or a list or set of multiple recipients’ email addresses (R1, R2, and R3 are listed separately and group are further listed to include R1x, R2x, etc…till Rnx), based on a certain threshold, e.g., ¶¶ [0025-26], [0030-31], [0038], and [0040-44] and Figures 4 and 5).

As to claim 13, see the similar corresponding rejection of claim 1.

claim 14, Gross further discloses the system of claim 13 further comprising:
a storage device to store the list of the electronic addresses of the recipients for the user (e.g., ¶¶ [0065-66]).

As to claim 15, see the similar corresponding rejection of claim 1. 

As to claims 16-18, see the similar corresponding rejection of claims 4-6 respectively.

As to claim 19, see the similar corresponding rejection of claim 9.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20090177754 A1 to Brezina et al.
US 20080071872 A1 to Gross, John Nicholas 
US 20050198144 A1 to Kraenzel et al.
US 2010/0179961 A1 to Berry et al.
US 2010/0131523 A1 to Yu et al.
US 7,158,986 B1 to Oliver et al.
US 9,319,367 B2 to Zeng et al.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/X.Y/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455